         Case 1:20-cv-07230-JGK Document 14 Filed 11/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEE GODFREY and YUN JAE CHUNG,

                        Plaintiffs,               20-cv-7230 (JGK)

             - against -                          ORDER

EXECUTIVE RISK INDEMNITY INC.,

                        Defendant.


JOHN G. KOELTL, District Judge :

         The parties are directed to submit a Rule 26(f) report by

November 30, 2020.

SO ORDERED.

Dated:      New York, New York
            November 13, 2020

                                          United States District Judge
